DETAILED ACTION
This action is in reply to papers filed 1/21/2021.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
     Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20170002330 A1, Published 1/5/2017.

Election/Restrictions-Election by Original Presentation
Amended claims 30-39 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons:
Pending claim 1 is drawn to “An engineered three dimensional micro-tissue comprising a

Amended claim 30 is drawn to “An engineered three dimensional micro-tissue comprising: a cell-hydrogel construct containing dermal fibroblasts, and engineered cardiomyocytes including a network of transverse-tubules, wherein the micro-tissue exhibits a positive force-frequency response.” 
 Inventions I, as represented by claim 1 and its’ dependents, and Invention II, as represented by claim 30 and its’ dependents, are directed to related but distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are capable of use together, are mutually exclusive and are not obvious variants.  Particularly, the inventions have a materially different design. The engineered tissue of Invention I requires ‘electromechanically conditioned cardiomyocytes and dermal fibroblasts’ construct, whereas the engineered tissue of Invention II does not. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-39 are withdrawn
Claims 1, 3, 5-18, 20-26 and 28-39 are pending with claims 1, 3, 5-8, 22-26 and 28-29 are examined herein.

                             Response to Applicant’s Arguments regarding Election/Restriction
Applicant argues on pg. 6 of ‘Remarks’ that “… Applicant has amended claims 30-39 to reflect "[a]n engineered three dimensional micro-tissue, as recited in claim 1. Thus, the rejection is moot.” 
Applicant’s arguments have been fully considered but are not found persuasive. This is because the cell-hydrogel construct of Invention I comprises electromechanically conditioned cardiomyocytes and dermal fibroblasts encapsulated in a fibrin hydrogel. The cell hydrogel construct of Invention II does not comprise electromechanically conditioned cardiomyocytes and dermal fibroblasts.  Additionally, given the inclusion of the comma (,) before the word ‘and’ in Invention II, it is unclear if the cell-hydrogel contains both the cardiomyocytes and the dermal fibroblasts. See below.

    PNG
    media_image1.png
    181
    1006
    media_image1.png
    Greyscale

This is unlike in Invention I, in which it is clear that cell-hydrogel construct comprises both cell types. 

    PNG
    media_image2.png
    229
    960
    media_image2.png
    Greyscale

Thus, Examiner maintains the two inventions have a materially different design.

           Withdrawn Objection(s)
The claim objections to claims 26 and 28 is withdrawn in view of amendments made to each of said claim. 
          Withdrawn Rejection(s)
The 112 (d) rejection of claim 26 has been withdrawn. It is noted that the rejection has been withdrawn as claim 26 has been amended. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 7-10, filed 1/21/2021, with respect to the 35 U.S.C §103(a) rejection of claims 1-3, 5-8  and 22-25 as being over obvious over Goldman et al. (WO2015054383A1, Effectively Filed 10/8/2014) and Liau et al. (Biomaterials. 2011 Dec; 32(35): 9180–9187) has been fully considered. Additionally, the Declaration of Dr. Gordana Vunjak-Novakovic, hereinafter referred to as the ‘Vunjak-Novakovic Declaration’, has been fully considered. In view of the persuasiveness of both Applicant’s ‘Remarks’ and the ‘Vunjak-Novakovic Declaration’, the 103 (a) rejection of claims 1-3, 5-8  and 22-25 has been withdrawn. Particularly, Examiner was persuaded that the characteristics of the engineered tissue (i.e. sarcomeres, T-tubules, etc.) were not inherent. 
The ‘Vunjak-Novakovic Declaration’ filed on 1/21/2021under 37 CFR 1.31(a) is sufficient to overcome the Ronaldson et al. reference. Accordingly, the 35 U.S.C §103(a) rejection of claims 1-3, 5-8  and 22-25 as being over obvious 1, 3, 5-8 and 22-26 as being over obvious over Ronaldson et al. (Abstract P-431. Tissue Engineering Part A.Dec 2014.) in view of Stevens et al. (Proc Natl Acad Sci U S A. 2009 Sep 29; 106(39): 16568–16573.) is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 22-26 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an engineered three dimensional micro-tissue comprising a cell-hydrogel construct comprising electromechanically conditioned cardiomyocytes and dermal fibroblasts encapsulated in a fibrin hydrogel, wherein the electromechanically conditioning comprises stretching the construct between two elastic pillars and subjecting said construct to electric stimulation that comprises , does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 

•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.

The Nature of the Invention: The inventive concept in the instant application is drawn to a method of producing a cardiac organoid comprising mature ultrastructures, wherein said method comprises subjecting cardiomyocytes and dermal fibroblasts, in a fibrin hydrogel, to an electromechanical conditioning protocol.    
Amount of Direction Provided by Inventor/Working Examples: The specification at paragraph 149 discloses that organoids were formed using hiPS-CMs derived from three healthy human donors by encapsulating cells in fibrin hydrogel in the wells of a micro-tissue platform. To promote tissue maturation, 4 weeks of electromechanical conditioning, where electrical signals (4.5 mV, 2 ms duration, monophasic square waveform) was applied, and which forced the tissues to pull the posts as they contracted. Briefly, at paragraph 120, the 
At paragraph 90, the specification discloses FIG. 9 is a TEM image showing that electromechanical conditioning promotes ultrastructure maturation. FIG. 9 shows representative TEM images for cardiac micro-tissues after 4 weeks of culture, and representative TEM images of ultrastructure after 4 weeks of culture under the 2-6 Hz electrical stimulation regimen (intensity training). Continuing, the specification teaches the ultrastructures of the 3D tissue formed by the described method can be seen in FIG. 10. The micro-tissue includes well-developed registers of sarcomeres, abundant mitochondria, transverse (T) tubules and other ultrastructural features representative of maturing human cardiomyocytes.
At paragraph 92, the specification discloses FIG. 12 shows the effects of the described training regimen. The force frequency relationship of organoids grown from three iPS lines (C2A, WTC11, IMR90) over time of culture is depicted. Remarkably, for all three lines of iPS cells, the intensity training regimen resulted in significant increases in the force generated by the engineered heart muscle per unit cross-sectional area (stress) with the increase in positive force-frequency relationship, which is physiological for healthy adult human heart muscle, can be achieved in human tissues engineered in vitro from iPS cells.
What the results described in para. 90 and para. 92 indicate is that the invention of claims 1, 3, 5-8, 22-26 and 28-29 is not enabled for its full breadth.  That is, only with interval intensity stimulation did the micro-tissue includes well-developed registers of sarcomeres, abundant mitochondria, transverse (T) tubules and a positive force-frequency relationship. Particularly notable is that the specification at paragraph 157 states transmission electron microscopy (TEM) sections of intensity-trained organoids revealed long and orderly registers of sarcomeres with well-developed striations, z-bands, m-lines, desmosomes, intercalated discs, and high density of mitochondria positioned near the contractile machinery and that the ultrastructure was significantly less developed for the unstimulated, constantly trained, and fetal tissues.
The level of Predictability in the Art/Conclusion:  To produce electromechanically conditioned cardiomyocytes that include sarcomeres and a network of T-tubules, as claimed, a specific electromechanical conditioning protocol is required. As presently claimed, the process responsible for the exhibition of sarcomeres and a network of T-tubules in cardiomyocytes is not specified. As indicated by the ‘Vunjak-Novakovic Declaration’, not all electromechanical conditioning leads to the production of sarcomeres and a network of T-tubules (“One of ordinary skill in the art would understand this passage means that the cardiomyocytes…. can be seeded onto the are electromechanically conditioned TO TRIGGER DEVELOPMENT of sarcomeres and additional hallmark of maturation, including at least one additional mature ultrastructure selected from the group consisting of mitochondria, T - tubules, and sarcoplasmic reticulum or a combination thereof.”) see para. 30 of Declaration.  Examiner’s emphasis.
Thus, the claims need to be limited to the electromechanical conditioning protocol that does trigger development of the ultrastructures claimed. Therefore, in view of the evidence presented above, the skilled artisan would have been required to engage in an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632